Citation Nr: 1228709	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-35 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for hypertensive heart disease prior to July 1, 2007.

2.  Entitlement to an initial evaluation in excess of 10 percent for hypertensive heart disease for the period from July 1, 2007, to October 4, 2007.

3.  Entitlement to an initial evaluation in excess of 30 percent for hypertensive heart disease on or after October 4, 2007.

4.  Entitlement to an evaluation in excess of 30 percent for eczema prior to June 1, 2007.   

5.  Entitlement to an evaluation in excess of 10 percent for eczema for the period from June 1, 2007, to October 4, 2007.

6.  Entitlement to an evaluation in excess of 30 percent for eczema on or after October 4, 2007.  

7.  Entitlement to an evaluation in excess of 10 percent for instability of the left knee for the period from April 4, 2007, to June 11, 2009.  

8.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the right knee (previously evaluated as instability of the right knee) prior to February 17, 2007 (exclusive of the period from November 8, 2005, to September 1, 2006, during which time a temporary total disability rating was assigned pursuant to 38 C.F.R. § 4.30).

9.  Entitlement to an initial evaluation in excess of 20 percent for chondromalacia of the right knee on or after February 17, 2007.

10.  Entitlement to an evaluation in excess of 20 percent for postoperative dislocation of the right shoulder.  

11.  Entitlement to an evaluation in excess of 10 percent for residuals of a left shoulder injury.  

12.  Entitlement to an evaluation in excess of 10 percent for hypertension.  

13.  Entitlement to a compensable evaluation for residuals of a cold injury of the right foot prior to June 11, 2009.

14.  Entitlement to an evaluation in excess of 10 percent for residuals of a cold injury of the right foot on or after June 11, 2009.

15.  Entitlement to a compensable evaluation for residuals of a cold injury of the left foot prior to June 11, 2009.

16.  Entitlement to an evaluation in excess of 10 percent for residuals of a cold injury of the left foot on or after June 11, 2009.

17.  Entitlement to an effective date earlier than November 24, 2009, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and December 2011 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the August 2004 rating decision, the RO granted service connection for hypertensive heart disease, instability of the left knee, and instability of the right knee and assigned 30 percent, 10 percent, and 10 percent disability evaluations, respectively, effective from June 2, 2004.  The RO also increased the evaluation for eczema to 30 percent effective from February 17, 2004 and continued the 20 percent evaluation for postoperative status dislocation of the right shoulder, the 10 percent evaluation for residuals of a left shoulder injury, the 10 percent evaluation for hypertension, and the separate noncompensable evaluations for residuals of cold injuries of the right and left feet.  In the December 2011 rating decision, the RO granted entitlement to TDIU effective from November 24, 2009.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in March 2006 and October 2008.  He also testified before the undersigned Veterans Law Judge during a hearing at the RO in February 2012.  A transcript of each hearing has been associated with the claims file.  

The Board notes that the RO also issued a rating decision in April 2007 reducing the initial disability ratings for eczema from 30 percent to 10 percent effective July 1, 2007, and for hypertensive heart disease from 30 percent to noncompensable (0 percent) effective July 1, 2007.  (The RO issued a rating decision in October 2006 proposing these reductions, although the procedural protections of 38 C.F.R. §§ 3.105(e) and 3.344(a) do not apply under such circumstances.  See Singleton v. Shinseki, 23 Vet. App. 376, 380 (2010); Fenderson v. West, 12 Vet App 119, 125-26 (1999)).  

In a May 2007 rating decision, the RO also recharacterized the service-connected right knee disability from "instability, right knee," to "chondromalacia of the right knee."  In addition, the RO increased the rating for that disability from 10 percent to 20 percent effective from February 17, 2007.  

In a subsequent December 2009 rating decision, the RO increased the evaluations for hypertensive heart disease from 10 percent to 30 percent effective from October 4, 2007, for eczema from 10 percent to 30 percent effective from October 4, 2007, for residuals of a cold injury to the left foot from noncompensable (0 percent) to 10 percent effective from June 11, 2009, and for residuals of a cold injury to the right foot from noncompensable (0 percent) to 10 percent effective from June 11, 2009.  The RO also granted service connection for instability of the left knee and assigned a 10 percent disability evaluation for the period from April 4, 2007, to June 11, 2009.

Because higher ratings are available for each of the disabilities on appeal, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for higher ratings, as reflected on the title page, remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After a careful review of the record, the Board finds that further development is necessary in this case.  

Initially, with regard to the claim for an earlier effective date for the grant of entitlement to TDIU, the Board finds that a remand is necessary to afford the RO an opportunity to issue a statement of the case (SOC) adjudicating the appeal.  In this regard, the claims file shows that the RO granted TDIU in a December 2011 rating decision and assigned an effective date of November 24, 2009.  The Veteran subsequently filed a statement in January 2012 expressing his disagreement with the effective date assigned and a desire to contest the result.  His January 2012 statement constitutes a timely notice of disagreement (NOD) on the issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103.  However, to this date, the RO has not issued a SOC.  

In cases before the Board in which a claimant has timely filed a NOD with a determination of the agency of original jurisdiction (AOJ), but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, the issue must be remanded for the issuance of a SOC.  38 CFR § 19.9(c); see also Manlincon, 12 Vet. App. at 240-41.

With regard to all remaining issues on appeal, a remand is necessary because substantial material evidence, including the Veteran's Social Security Administration (SSA) records and ongoing VA treatment records, were added to the claims file after the RO last adjudicated the case in a December 2009 supplemental statement of the case (SSOC).  The Board notes that the Veteran was sent a letter in May 2012 informing him that he had the right to have the RO review this additional evidence prior to adjudication by the Board, but that he could elect to waive that right.  He was asked to respond within 45 days or the Board would assume that he did not wish to waive the RO's initial consideration of the evidence, which would require the Board to remand the matter.  

Later in May 2012, the Veteran submitted further evidence in support of his appeal.  He waived initial RO jurisdiction of the specific evidence submitted, as he only referenced "16 pages of medical evidence from Henry Medical Center" and "20 pages progress notes."  He did not indicate that he wanted to waive RO jurisdiction of the evidence previously associated with the claims file following the December 2009 SSOC, such as the SSA records.  

Because the Veteran did not expressly waive RO jurisdiction of the additional evidence added to the claims file following the December 2009 SSOC, including his SSA records, the Board must remand the case to afford the RO an opportunity to review the evidence and adjudicate the issues in the first instance.  See 38 C.F.R. 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board also finds that new VA examinations are necessary to decide the claims for increased evaluations.  The claims file shows the Veteran was most recently afforded a VA examination to evaluate the severity of these disabilities in June 2009.  His subsequent February 2012 hearing testimony suggested that his disabilities had worsened and become more disabling since that examination.  Therefore, the Veteran should be afforded another examination in connection with his claims for increased evaluations to assess the current nature, extent, and severity of his service-connected disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

To the extent the Veteran's service-connected disabilities are subject to active and inactive stages, such as his skin condition, the examination(s) should be conducted during the active stage if practical and reasonable.  Voerth v. West, 13 Vet. App. 117, 123-24 (1999); Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  

The AMC/RO must also ensure that all medical findings in the VA examination are expressed in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issue of entitlement to an effective date earlier than November 24, 2009, for the grant of TDIU.  The SOC must include (a) a summary of the evidence in the case relating to the issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on each issue and the reasons for each such determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.  

The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal. 

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

2.   The RO/AMC should request that the Veteran identify any outstanding medical records pertaining to the disabilities on appeal.   After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), the RO/AMC should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file, to particularly include all outstanding VA treatment records.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the RO/AMC should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

3.  After completing the requested development in preceding paragraphs, the Veteran should be scheduled for a VA examination to ascertain the severity and manifestations of his hypertensive heart disease and hypertension.   

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether paper and/or electronic records were available for review. 

The examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current severity and manifestations of the Veteran's hypertensive heart disease and hypertension.  

With regard to hypertensive heart disease, the examiner is asked to provide METS test results and specify whether the Veteran has dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  He or she should also identify any episodes of acute congestive heart failure during the past year.  In addition, the examiner should note whether there is a left ventricular dysfunction of 30 to 50 percent or less than 50 percent.

With regard to hypertension, the examiner should state whether the Veteran's diastolic pressure is 110, 120, 130, or more and whether his systolic pressure is predominantly 200 or more.  

The examiner is asked to carefully consider the Veteran's own lay statements regarding his degree of symptomatology.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions, as indicated.  

The examiner is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

4.  The Veteran should be scheduled for a VA examination to ascertain the severity and manifestations of his eczema.  It is important that the examination be scheduled, to the extent practical and reasonable, during an active stage of the disease.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether paper and/or electronic records were available for review. 

The examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's eczema.  

The examiner is asked to identify all body areas affected by the Veteran's eczema and then estimate the percentage of body affected, including during flare-ups.  If the examination is performed during an inactive stage of the disease, please undertake all reasonable attempts to provide this information based on all available sources, including the Veteran's own statements.  

The examiner is also asked to identify whether topical therapy and/or systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required.  If so, please specify the type required and the duration of the therapy required.

The examiner is also requested to carefully consider the Veteran's own lay statements regarding his degree of symptomatology.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions, as indicated.  

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

5.  The Veteran should be scheduled for a VA examination to ascertain the severity and manifestations of his instability of the left knee; chondromalacia of the right knee (previously evaluated as instability of the right knee); postoperative dislocation of the right shoulder; and residuals of left shoulder injury;

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether paper and/or electronic records were available for review. 

The examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's instability of the left knee; chondromalacia of the right knee (previously evaluated as instability of the right knee); postoperative dislocation of the right shoulder; and residuals of left shoulder injury.  

With regard to both the shoulders and knees, the examiner should state the range of motion in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups, and the examiner should then indicate the likely degree of additional functional limitation during such flare-ups, again expressing this in terms of degrees of limited motion.  

Regarding both knees, the examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  In addition, he or she should address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

Regarding both shoulders, the examiner should also state whether there is any impairment of the clavicle or scapula resulting in nonunion with or without loose motion or resulting in dislocation.  He or she should further indicate which hand is dominant.

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions, as indicated.  

The examiner is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

6.  The Veteran should be scheduled for a VA examination to ascertain the severity and manifestations of his residuals of cold injuries to the right and left feet.

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether paper and/or electronic records were available for review. 

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's residuals of cold injury of the right foot and residuals of cold injury of the left foot.   

In doing so, the examiner is asked identify whether either disability involves arthralgia or other pain, numbness, or cold sensitivity.  He or she should also indicate whether there is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and/or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions, as indicated.  

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

7.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


